UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: : 1-12522 EMPIRE RESORTS, INC. (Exact name of registrant as specified in its charter) Delaware 13-3714474 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Monticello Casino and Raceway Route 17B, P.O. Box 5013 Monticello, New York (Address of principal executive offices) (Zip Code) (845) 807-0001 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Index Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares outstanding of the issuer’s common stock, as of November 11, 2010 was 69,479,340. ii Index INDEX PART I FINANCIAL INFORMATION PAGE NO. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets (Unaudited) as ofSeptember 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations (Unaudited) for the three and nine months ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4-14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 6. Exhibits 24 Signatures 25 iii Index PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS EMPIRE RESORTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except for per share data) (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Deferred financing costs, net of accumulated amortization of $2,370 in 2010 and $2,063 in 2009 Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Senior convertible notes $ $ Accounts payable Accrued expenses and other current liabilities Total current liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, 5,000 shares authorized; $0.01 par value - Series A, $1,000 per share liquidation value, none issued and outstanding Series B, $29 per share liquidation value, 44 shares issued and outstanding Series E, $10 per share redemption value, 1,731 shares issued andoutstanding Common stock, $0.01 par value, 95,000 shares authorized, 69,479 and 69,134 shares issued and outstanding in 2010 and 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Index EMPIRE RESORTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, REVENUES: Gaming $ Racing Food, beverage and other Gross revenues Less: Promotional allowances ) Net revenues COSTS AND EXPENSES: Gaming Racing Food, beverage and other Selling, general and administrative Stock-based compensation Depreciation Total costs and expenses INCOME (LOSS) FROM OPERATIONS ) Legal settlement ) Amortization of deferred financing costs ) Interest expense ) Interest income 5 16 NET LOSS ) Undeclared dividends on preferred stock ) NET LOSS APPLICABLE TO COMMON SHARES $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted Loss per common share, basic and diluted $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Index EMPIRE RESORTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization of deferred financing costs Provision for doubtful accounts Stock-based compensation Interest expense - warrants Warrants issued in legal settlement Changes in operating assets and liabilities: Restricted cash –NYS Lottery and Purse Accounts ) ) Accounts receivable ) Prepaid expenses and other current assets ) Accounts payable ) ) Accrued expenses and other current liabilities ) Other assets NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Restricted cash - Racing capital improvement ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment on senior convertible notes ) Proceeds from exercise of stock options 35 Proceeds from issuance of common stock Stock issuance costs ) Restricted cash - Revolving credit facility Repayment on revolving credit facility ) Proceeds from exercise of option matching rights 36 NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest during the period $ $ SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Common stock issued in settlement of preferred stock dividends $ $ Stock issuance costs included in accrued expenses and other current liabilities The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index EMPIRE RESORTS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note A.Summary of Business and Basis for Presentation Basis for Presentation The condensed consolidated financial statements and notes as ofSeptember 30, 2010 and for the three and nine months ended September 30, 2010 and 2009 are unaudited and include the accounts of Empire Resorts, Inc. and subsidiaries (“Empire,” the “Company,” “us,” “our” or “we”). The condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all the information and the footnotes required by accounting principles generally accepted in the United States of America (“GAAP”) for complete financial statements.These condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) which are, in our opinion, necessary for the fair presentation of the financial position, results of operations and cash flows for the interim periods.These condensed consolidated financial statements and notes should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2009.The results of operations for the interim period may not be indicative of results to be expected for the full year. Going Concern The accompanying condensed consolidated financial statements have been prepared on a basis that contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business.Our ability to continue as a going concern depends on our ability to fulfill our obligations with respect to an original $65 million of 5 ½% senior convertible notes (the “Notes”) of which $55 million was outstanding at September 30, 2010.Under the terms of the Notes, we had an obligation to repurchase any of the Notes at a price equal to 100% of their principal amount on July 31, 2009; to the extent that the Holder, as defined under the indenture dated July 26, 2004 (the “Indenture”), delivered a properly executed Put Notice, as defined under the Indenture.We sought a judicial determination, which we refer to as the “Action,” in the Supreme Court of New York, Sullivan County (the “Court”), against the beneficial owners of the Notes, as well as The Depository Trust Company (“DTC”) and the Bank of New York Mellon Corporation (the “Trustee,” and together with DTC, the “Defendants”) that (1) no Holder, delivered an executed Put Notice to the office of the Trustee within the lawfully mandated time for exercise of a Holder’s put rights under the Indenture prior to the close of business on July 31, 2009, and that (2) the three entities that gave the purported notice of default may not and have not accelerated the Notes or invoked certain other consequences of a default.On April 8, 2010, we received the Decision and Order (the “Decision”) from the Court granting the Defendants’ motion for summary judgment.The Decision provides that the Court has determined that the Defendants properly exercised the option requiring us to repurchase the Notes, that we are in default under the Notes with respect to our failure to repurchase the Notes on July 31, 2009 and that we must now repurchase the Notes.On May 11, 2010, we filed a notice of appeal with the Third Judicial Department of the Appellate Division of the Supreme Court of the State of New York (the “Appellate Division”) to appeal the Decision. We are unable to predict the length of time it will take for the Appellate Division, or the State of New York Court of Appeals, to issue a final, non-appealable judgment.In the event that a final non-appealable ruling is issued declaring that the right to demand repayment of the Notes had been validly exercised, we would not have an immediate source of funds from which to pay our obligations under the Notes, and no assurance can be made that other sources of financing will be available at such time on commercially reasonable terms, if at all, to satisfy our obligations under the Notes.In connection with settlement discussions with the holders of the Notes, we redeemed $5 million principal amount of the Notes on July 30, 2010 and an additional $5 million principal amount of the Notes on August 12, 2010. On September 23, 2010, we entered into a settlement agreement with beneficial owners of approximately 93.7% of the outstanding principal amount of the Notes and the Trustee, pursuant to which the parties agreed to settle all claims relating to the Action (the “Settlement Agreement”), (see Note D).On October 22, 2010, we redeemed an additional $10 million principal amount of the Notes pursuant to the Settlement Agreement.Upon the consummation of the transactions contemplated by the Settlement Agreement, the parties thereto have agreed to mutually release all claims known, unknown or suspected at closing of the Settlement Agreement that each party may have against the others and the parties to the Action have agreed to execute and file a Stipulation of Discontinuance, with prejudice and without costs to any party, with respect to the Action.On November 5, 2010, we received a commitment from Kien Huat Realty III Limited (“Kien Huat”), our largest stockholder, to provide, subject to the conditions contained therein to us a short-term bridge loan to a rights offering pursuant to which we would receive aggregate proceeds of $35 million from Kien Huat, which proceeds would be used, together with available funds, to repay in full our obligations under the Notes as permitted under the Settlement Agreement (See Note J).No assurance can be made, however, that the conditions to the consummation of the transaction contemplated by the Settlement Agreement or the financing arrangements proposed by Kien Huat will be satisfied or waived or that alternative financing will be secured within the time permitted under the Settlement Agreement. 4 Index In addition, we have continuing net losses and negative cash flows from operating activities.These additional conditions raise substantial doubt about our ability to continue as a going concern.These condensed consolidated financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should we be unable to continue as a going concern. Nature of Business We currently own and operate Monticello Casino and Raceway, a video gaming machine (“VGM”) and harness horse racing facility located in Monticello, New York, 90 miles northwest of New York City.At Monticello Casino and Raceway, we operate approximately 1,090 VGMs as an agent for the New York State Lottery and conduct pari-mutuel wagering through the running of live harness horse races, the import simulcasting of harness and thoroughbred horse races from racetracks across the world and the export simulcasting of our races to offsite pari-mutuel wagering facilities. We had an agreement (the “Concord Agreement”), subject to certain conditions, with Concord Empire Raceway Corp. (“Raceway Corp.”), a subsidiary of Concord Associates, L.P., to provide advice and general managerial oversight with respect to the operations at a harness track to be constructed at that certain parcel of land located in the Town of Thompson, New York and commonly known as the Concord Hotel and Resort.We terminated the Concord Agreement on August 5, 2010. In the past, we have also made efforts to develop a 29.31 acre parcel of land adjacent to Monticello Casino and Raceway as the site for the development of a Class III casino and may pursue additional commercial and entertainment projects on the remaining 200 acres of land owned by the Company that encompass the site of our current gaming and racing facility.Currently, either an agreement with a Native American tribe, together with certain necessary federal and state regulatory approvals, or an amendment to the New York State Constitution would be required for us to move forward with our efforts to develop a Class III casino. As used herein, Class III casino means a facility authorized to conduct a full range of gaming activities including slot machines, on which the outcome of play for each machine is based upon randomness, and various table games including, but not limited to, poker, blackjack and craps.VGMs are similar to slot machines, but they are electronically controlled from a central station and the procedure for determining winners is based on algorithms that distribute wins based on fixed odds, rather than mechanical or other methods designed to produce a random outcome for each play. We operate through three principal subsidiaries, Monticello Raceway Management, Inc. (“Monticello Raceway Management”), Monticello Casino Management, LLC (“Monticello Casino Management”) and Monticello Raceway Development Company, LLC (“Monticello Raceway Development”).Currently, only Monticello Raceway Management has operations which generate revenue. VGM Operations.We currently operate a 45,000 square foot VGM facility at Monticello Casino and Raceway.VGMs are electronic gaming devices that allow patrons to play electronic versions of various lottery games of chance and are similar in appearance and feel to traditional slot machines.VGM operations at Monticello Casino and Raceway began on September 30, 2004.At September 30, 2010, the number of VGMs in operation was 1,090 compared to 1,099 at September 30, 2009. 5 Index Revenues derived from our VGM operations consist of VGM revenues and related food and beverage concession revenues.Each of the VGMs is owned by the State of New York.By statute, for a period of five years which began on April 1, 2008, 42% of gross VGM revenue is distributed to us.Following that five-year period, 40% of the first $50 million, 29% of the next $100 million and 26% thereafter of gross VGM revenue will be distributed to us. Gross VGM revenues consist of the total amount wagered at our VGMs, less prizes awarded.The statute also provides a vendor’s marketing allowance for racetracks operating video lottery programs of 10% on the first $100 million of net revenues generated and 8% thereafter.The legislation authorizing the implementation of VGMs at Monticello Casino and Raceway expires in 2013. The VGM rate distributed to us may be modified during this five year period by an amendment to the statute.On August 3, 2010, legislation was passed to reduce operator fees by one percentage point at each level of VGM revenues, which we anticipate resulting in an annual cost to us of approximately $550,000 to $600,000.This legislation was effective August 11, 2010.Additionally, daily operational hours were expanded from 16 to 20 hours. In addition to these provisions relating to operations, the legislation was also revised to extend the sunset provision of the gaming law to the year 2050. Previously the legislation was set to expire in to 2017. Raceway Operations.Monticello Casino and Raceway offers pari-mutuel wagering, live harness racing and simulcasting from various harness and thoroughbred racetracks across the country.Monticello Casino and Raceway derives its revenue principally from (i) fees from wagering at out-of-state locations on races simulcast from our facility using export simulcasting; (ii) revenue allocations, as prescribed by law, from betting activity at Off Track Betting facilities located in New York State; (iii) wagering on live races run at our facility; (iv) wagering at our facility on races broadcast from out-of-state racetracks using import simulcasting; and (v) admission fees, program and racing form sales, the sale of food and beverages and certain other ancillary activities. Note B.Summary of Significant Accounting Policies Accounts receivable.Accounts receivable are stated at the amount we expect to collect.When needed, an allowance for doubtful accounts is recorded based on information on the collectability of specific accounts.Accounts are considered past due or delinquent based on contractual terms, how recently payments have been received and our judgment of collectability.In the normal course of business, we settle wagers for other racetracks and are exposed to credit risk.These wagers are included in accounts receivable.Account balances are written off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote.As of September 30, 2010 and December 31, 2009, we recorded an allowance for doubtful accounts of approximately $763,000. Loss per common share.We compute basic loss per share by dividing loss applicable to common shares by the weighted-average common shares outstanding for the period.Diluted loss per share reflects the potential dilution of earnings that could occur if securities or contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the loss of the entity.Since the effect of outstanding options, warrants and option matching rights is anti-dilutive with respect to losses, they have been excluded from our computation of loss per common share.Therefore, basic and diluted losses per common share for the three months and nine months ended September 30, 2010 and 2009 were the same. 6 Index The following table shows the approximate number of common stock equivalents outstanding at September 30, 2010 and 2009 that could potentially dilute basic income per share in the future, but were not included in the calculation of diluted loss per share because their inclusion would have been anti-dilutive. Warrants outstanding at September 30, 2010 includes a warrant to purchase 2 million shares of our common stock that had been issued to our former Chief Executive Officer pursuant to a legal settlement, which we cancelled on September 8, 2010 as a remedy for a breach of the legal settlement, but for which our former Chief Executive Officer has the contractual right pursuant to the legal settlement to bring an action to contest such cancellation. Outstanding at September 30, Options Warrants Option Matching Rights Shares to be issued upon conversion of convertible debt Total Fair value.In the first quarter of 2008, we adopted the Fair Value Measurements and Disclosures standard issued by the Financial Accounting Standards Board (“FASB”) for financial assets and liabilities.This standard defines fair value, provides guidance for measuring fair value and requires certain disclosures.This standard does not require any new fair value measurements, but discusses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow), and the cost approach (cost to replace the service capacity of an asset or replacement cost).As permitted in 2008, we chose not to elect the fair value option as prescribed by FASB for our financial assets and liabilities that had not been previously carried at fair value.Our financial instruments are comprised of current assets and current liabilities, which included the Notes.Current assets and current liabilities approximate fair value due to their short-term nature. Estimates and assumptions.The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results may differ from estimates. Reclassifications.Certain prior period amounts have been reclassified to conform to the current period presentation. Recent accounting pronouncements.We do not believe that any recently issued, but not yet effective, accounting standards, if currently adopted, will have a material effect on our consolidated financial position, results of operations, or cash flows. Note C.Accrued Expenses and Other Current Liabilities Accrued expenses and other current liabilities are comprised of the following: September 30, December 31, (in thousands) Liability for horseracing purses $
